Order entered October 4, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01175-CV

        LAUREN SELIG AND SHAKE AND BAKE PRODUCTIONS, Appellants

                                              V.

              ANUBIS PICTURES, LLC AND CMA FILMS, LLC, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-17579

                                          ORDER
       This appeal, filed as a cross-appeal to an appeal brought by appellees and docketed

appellate cause number 05-19-00817-CV, was inadvertently assigned this cause number. By

unopposed motion filed September 26, 2019, appellants seek to consolidate the two appeals. We

GRANT the motion and CONSOLIDATE this appeal into the appeal of cause number 05-19-

00817-CV. We DIRECT the Clerk of the Court to transfer all documents from this appeal into

appellate cause number 05-19-00817-CV. For administrative purposes, this appeal is treated as a

closed case. The parties shall now use only cause number 05-19-00817-CV when referencing

the appeal.
       We DIRECT the Clerk of the Court to send a copy of this order to Dallas County District

Clerk Felicia Pitre; Sheretta L. Martin, Official Court Reporter for the 162nd Judicial District

Court; and, the parties.

       The existing deadlines in cause number 05-19-00817-CV remain in effect.



                                                   /s/     ROBERT D. BURNS, III
                                                           CHIEF JUSTICE